Title: To George Washington from William Livingston, 9 November 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount Holly [N.J.] 9 Nov. 1779
        
        By the Advice of the Privy Council I have directed our Commissary of Prisoners to Order Lieut. Collo. Simcoe to be confined in Burlington Jail; & he together with Collo. Billop of the Militia of Staten Island are proposed by way of Exchange for Collo. Reynolds Mr Randal & one Lashier & Jackson, with as many more privates as will make the Exchange equal. It is their farther Advice that our Commissary of Prisoners retaliate the Enemy’s Treatment of Randal & Leshier upon Simco & Billop unless those two unfortunate Men are immediately releived from the Severity of their Useage. Collo. Simcoe preferred his being a Prisoner to this State, in expectation of being by that means, the sooner exchanged; & his Imprisonment will doubtless be his best Security against the Resentment of the People, who are exceedingly irritated against him for the many Acts of Barbarity with which he is charged. But if your Excellency has any particular Reasons for desiring him as your Prisoner, I doubt not the Council will chearfully comply, as will with the greatest Alacrity Dr Sir Your Excellencys most obedient & very humble Servt
        
          Wil: Livingston
        
        
          P.S. I am under the most anxious Apprehensions about supplying the Troops with Flour, without more coercive Measures than the different Legislatures seem willing to adopt.
        
      